UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7102


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JAMES O. JETER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:05-cr-00081-JRS-1)


Submitted:   April 2, 2010                    Decided:   May 4, 2010


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James O. Jeter, Appellant Pro Se. Olivia N. Hawkins, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James     O.    Jeter       appeals     the    district     court's     order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).             We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.                 United States v. Jeter, No. 3:05-cr-

00081-JRS-1 (E.D. Va. April 29, 2009).                    In addition, we find the

basis for the court’s decision is sufficiently clear to permit

appellate review.           See United States v. Carter, 564 F.3d 325,

328 (4th Cir. 2009) (holding, on direct appeal, that sentencing

court    must    demonstrate          that   it    has    considered     the   parties’

arguments       and   has        a    reasoned      basis       for    exercising    its

discretion).       Finally, we reject Jeter’s contention that United

States v. Booker, 543 U.S. 220 (2005), should have been applied

to his case; we find that Booker has no relevance to Jeter’s

proceeding.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court     and       argument     would   not    aid   the   decisional

process.

                                                                               AFFIRMED




                                             2